                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       PETER STALEY, et al.,                               Case No. 19-cv-02573-EMC (LB)
                                  12                     Plaintiffs,
Northern District of California
 United States District Court




                                                                                               DISCOVERY ORDER
                                  13              v.
                                                                                               Re: ECF No. 208
                                  14       GILEAD SCIENCES, INC., et al.,
                                  15                     Defendants.

                                  16

                                  17
                                            As discussed at the hearing today, the court orders the defendants to provide to the plaintiffs
                                  18
                                       by December 12, 2019, (1) their full objections and responses to the plaintiffs’ requests for
                                  19
                                       productions,1 (2) their lists of proposed custodians and search terms for ESI searches, and (3) a
                                  20
                                       description of their processes for collecting the results of ESI searches, including how long it will
                                  21
                                       take to compile a “hit list” with respect to proposed custodians and search terms.
                                  22

                                  23
                                            IT IS SO ORDERED.
                                  24
                                            Dated: November 21, 2019                      ______________________________________
                                  25                                                      LAUREL BEELER
                                                                                          United States Magistrate Judge
                                  26
                                  27
                                       1
                                        This order does not require the defendants to provide their full productions, just their full objections
                                  28   and responses as to what they will produce, without objections that the requests are “premature.”

                                       ORDER – No. 19-cv-02573-EMC (LB)
